Case: 11-30746     Document: 00511857386         Page: 1     Date Filed: 05/16/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 16, 2012
                                     No. 11-30746
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CLARENCE E. CYRUS,

                                                  Petitioner-Appellant

v.

WILLIAM A. SHERROD,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              USDC No. 1:11-CV-499


Before SMITH, GARZA, and DeMOSS, Circuit Judges.
PER CURIAM:*
        Clarence E. Cyrus, federal prisoner # 95574-071, is serving life in prison
in Polluck, Louisiana, after pleading guilty in the District of South Carolina to
distribution of cocaine base and conspiracy to distribute cocaine and cocaine
base. He appeals the denial of a 28 U.S.C. § 2241 petition asserting that the trial
court was without jurisdiction to convict him because the Government did not
file a complaint in his criminal case. Cyrus previously filed a motion under 28
U.S.C. § 2255 in the District of South Carolina.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30746     Document: 00511857386        Page: 2    Date Filed: 05/16/2012

                                    No. 11-30746

      Cyrus does not address whether his § 2241 petition satisfied the savings
clause of § 2255. His failure to discuss the district court’s basis for dismissing his
claim, “without even the slightest identification of any error in [the district
court’s] legal analysis or its application to [his] suit . . . , is the same as if he had
not appealed that judgment.” Brinkmann v. Dall. Cnty. Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987).
      Moreover, even if Cyrus properly briefed the relevant question, the district
court correctly determined that his claim was not cognizable in a § 2241 petition.
One may challenge his conviction under § 2241 only if he establishes that “the
remedy [under § 2255] is inadequate or ineffective to test the legality of his
detention.” § 2255(e); Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001).
Cyrus does not rely upon a retroactively applicable Supreme Court decision that
establishes that he is actually innocent. See Jeffers, 253 F.3d at 830–31.
      The judgment of the district court is AFFIRMED.




                                           2